     Case 2:19-cv-09864-CAS-E Document 14 Filed 12/30/19 Page 1 of 3 Page ID #:175




 l     CAROL A. SOBEL SBN 84483
 2     MONIQUE A. ALARCON SBN 311650
       WESTON ROWLAND SBN 327599
 3     LAW OFFICE OF CAROL A. SOBEL
 4     725 Arizona Avenue, Suite 300
       Santa Monica, ca 90401
 5
       T. 310 393 3055
 6     E. carolsobel@aol.com
 7
       E. monique.alarcon8@gmail.com
       E. rowland.weston@gmail.com
 8
 9     PAUL COOK SBN 290583
       13148 Parkwood Place
10     Baldwin Park, CA 91706
11     E. cookp20 l 2@lawnet.ucla.edu
12
       Attorneys for Plaintiff
13
14
15
16              UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF
                          CALIFORNIA- WESTERN DIVISION
17
18
        BALDWIN PARK FREE SPEECH          Case No.: 2:19-cv-09884- CAS -E
19      COALITION, et al.,
20                                        DECLARATION OF PAUL
                     Plaintiffs,          COOK IN SUPPORT OF
21
                                          PRELIMINARY INJUNCTION
22            VS.

23
                                          Date: February 3, 2019
                                          Time: 10:00 a.m.
24      CITY OF BALDWIN PARK,             Ctrm: 8D
25                   Defendant.
                                          Action Filed: Nov. 18, 2019
26
27
28
     Case 2:19-cv-09864-CAS-E Document 14 Filed 12/30/19 Page 2 of 3 Page ID #:176




 l                               DECLARATION OF PAUL COOK
 2             I, PAUL COOK, declare as follows:
 3          1. Submitted at Exhibit s 3 and 4 to the Declaration of Robert Ehlers are photos of
 4            two billboards located near the property where Plaintiff Ehlers' banners are
 5            displayed. I measured the Modelo and accident lawyer billboard's length with
 6            tape measure. I measured the billboard's height by estimating the height with
 7            the ladder next to it. The length was 20'. The height is estimated to be 10'.
 8          2. For the FIOS temporary banner displayed in Exhibit 5, I measured the size of
 9            the sign by counting the number of bricks in the wall the sign covered. I
10            estimate each brick is 3 inches by 12 inches. I estimate the sign to be 40' x 10'.
11          3. The "FREE CRAFT EVENT" temporary banner depicted in Exhibit 6 is about
12            21' x 4.5'. I measured this temporary banner with a measuring tape.
13          4. The "WE CASH ALL TYPE OF COMMERCIAL CHECKS" temporary banner
14            depicted in Exhibit 7 is about 12' x 6'. I measured tli'e signs with a measuring
15            tape.
16          5. The "JP Automotive" temporary banner depicted in Exhibit 8 is about 12' x 4'. I
17            measured this temporary banner with a measuring tape, which is 30 percent
18            larger than the maximum 35 square feet restriction in the Municipal Code.
19          6. The "NICHOLS LUMBER" temporary sign depicted in Exhibit 9 is about 19.5'
20            x 9.5'. I measured this temporary banner with a measuring tape.
21          7. I reviewed the City Council file approving the billboards depicted in Exhibits 3
22            and 4, advertising two casinos. The file contains an executive report', stating
23            that the billboards are 672 square feet. These billboards are about eight times
24            the size of Plaintiff Ehlers' temporary banners affixed to his building.
25
26      1
         https://www.baldwinpark.com/docssidemenu/comrnunity­
27      development/planning/environmental-documents/digital-billboards-is-mnd-final/969-
28      blpk-003-digital-sign-ordinance-executive-summary-september-12-2016/file


                                          Declaration of Paul Cook I
     Case 2:19-cv-09864-CAS-E Document 14 Filed 12/30/19 Page 3 of 3 Page ID #:177




 l        ADMINISTRATIVE HEARING
 2        8. On June 24, 2019, I emailed the City Manager, requesting that Elbers' fines be
 3           dismissed. I received a response from Mr. Tafoya, the contract City Attorney
 4           for Baldwin Park.
 5        9. Mr. Tafoya informed me that Mr. Ehler must pay a $1,000 deposit as a
 6           condition of receiving an administrative due process hearing. From June 24,
 7           2019 until the filing of this action, I emailed the City Manager, the contract
 8           City Attorney, the City Finance Director and the City Clerk in an attempt to
 9           resolve this matter. All said they do not have the authority to discuss the
10           matter, grant an extension or waive the deposit.
11
12
13
14
15     I declare under penalty of perjury under the laws of the United States that the
16     forgoing is true and correct. Executed on 29 th of December, 2019 at Baldwin
17     Park, California.
18
19
20                               Paul Cook
21
22
23
24
25
26
27
28


                                         Declaration of Paul Cook 2
